Title: To George Washington from Mr. and Mrs. Anderson, 11 May 1789
From: Anderson, —— (Mr. and Mrs.)
To: Washington, George



N: York May 11th 1789

Mr and Mrs Andersons most respectfull Compliments to his Excy and makes bold to present him with a Portrait of the Twins born in the year 1775, which was intended to have been sent to your Excy last Spring but no favorable oppertunity offered, whereby we Could have sent them.
They have the Honor of bearing the Names of your Excy & Lady, and are the Twins if it does not Slip your Excy memory, that you was so kind as to Call and see them when we was at Fort Lee; We now take the Liberty to present them to your Excy beging your Acceptance Pr Bearer.
